The opinion of the court was delivered by
Johnston, C. J.:
S. A. Bullard, not being satisfied with the valuation which the local assessor placed on his lands, invoked the jurisdiction and judgment of the board of equalization, but the decision of that board was no more satisfactory than the other, and he then carried the question to the district court, asking that tribunal to revalue his property and to grant an injunction against the collection of the tax imposed by *354the regular taxing officers. If this attack prevails and it should be held that the assessment of property in Finney county was such as to invalidate the tax against Bullard’s lands it would necessarily follow that the tax on other lands of the county for that year is invalidated. Do the facts alleged and found justify such a ruling and result? The courts are not charged with the powers and dutiés of assessors, and have no right to review the decisions of those officers as to the value of property. The legislature has placed the responsibility upon the assessors in the first instance, and in case an owner of property is dissatisfied with their assessments he may appeal to the board of equalization to review values and correct mistakes of judgment. When the statute prescribes a method for revising or correcting unequal assessments that remedy alone must be followed. Since the statute gives no right of appeal from the board of equalization, its opinion and judgment as to valuation are plenary, and it is not within the power of the courts to interfere with a tax merely because the assessment is excessive or unequal.
In Symns v. Graves, 65 Kan. 628, 70 Pac. 591, where there was an attack upon the decision of the board of equalization, it was said:
“Matters of assessment and taxation are administrative in their character and not judicial, and an interference by judges who are not elected for that purpose with the discharge of their duties by those officers who are invested with the sole authority to make and estimate value is unwarranted by the law. The district court could not substitute its judgment for that of the board of equalization, and this court cannot impose its notion of value on either.” (Page 636.)
In the same decision the only grounds upon which there may be judicial interference were thus pointed out:
“But fraud, corruption, and conduct so oppressive, arbitrary or capricious as to amount.to fraud, will vitiate, any official act, and courts have power to relieve against all consequential injuries. In every case, *355however, the departure from duty must be shown by the party seeking redress to fall within the well-defined limits of the powers of a court of equity.” (Page 636.)
Does this case fall within the rules justifying an interference with the discretion an'd judgment of the board of equalization and an injunction against the collection of the taxes founded on the valuations of that board? It does not appear that there was such a departure from duty by the officers as will give Bullard a right to this extraordinary remedy. It is not found by the trial court — nor does there appear to have been any ground for finding — that the officers were actuated by fraud,- corruption, or conduct so oppressive, arbitrary or capricious as to amount to fraud. It is true that the officers failed to assess the property of the county on the basis of its cash value, which was a plain departure from the requirements of thé statute; but it does not appear that, under the system of valuation adopted, Bullard was required to pay more than his just proportion of the taxes, if all the property of the county had been fairly and regularly assessed. In ■reaching its judgment the trial court only considered the valuation placed upon three classes of lands within the county, and these were sand-hill lands, like those of Bullard’s, and improved and unimproved alfalfa lands. What values were placed on a great body of lands not embraced in these three classes does not appear, nor does it appear that, if all were considered, the valuation on Bullard’s property could be regarded as excessive or that an injustice had been done to him. The fact that there was not an absolute, equality of assessments, as between him and some other taxpayers, or that the assessors, in disregard of the statute, .assessed property at less than its value, does not of itself justify the interference of a court of equity. (Adams v. Beman, Treasurer, 10 Kan. 37.) The mere fact, too, that the taxing officers made a fractional instead of the full value of the property the basis of assessment does *356not authorize the granting of an injunction to restrain the collection of taxes. (Challiss v. Rigg, 49 Kan. 119, 30 Pac. 190.)
While the court has found that the valuation placed on Bullard’s property is excessive, there is no intimation that it was fraudulently done, nor that it was an intentional discrimination in order to compel Bullard to pay more than his share of the taxes of the county; nor, as before stated, does it appear that he has been required to pay more than his proportionate share of taxes. There was a difference of opinion between him and the assessors as to the value of his lands as compared with those of others. The tax law provides a board of equalization to settle such differences of opinion, and it is one to which every taxpayer may apply. In revising and equalizing assessments that board has necessarily a broad discretion, and its decision, however erroneous, is plenary, and final when fairly and honestly made. Judge Cooley, in speaking of the finality of its decision upon a question of excessive or unequal assessments, said:
“If fraud is charged, equity máy interfere, but equity has no jurisdiction under its general powers to correct a merely unequal or unjust assessment when there is a statutory board that may do so.” (Cooley, Taxation, 528.)
(See, also, Lincoln County v. Bryant, 7 Kan. App. 252, 254, 53 Pac. 775.)
The legislature has provided an adequate remedy at law for error and excess in valuations. Bullard availed himself of that remedy, and from the board of equalization obtained a review and revaluation of his property, which is binding upon him in the absence of special circumstances entitling him to an appeal to a court of equity. There is no imputation against the good faith of the board in making its decision. It did find some errors in the valuations of the assessors and undertook to revise and equalize them. There is no claim that the board did not honestly value Bullard’s *357property, nor any claim or finding that there was fraud, or the equivalent of fraud, in its rules of assessment and equalization. It is true that the court found the value of Bullard’s property to be excessive, but an assessment -is not fraudulent merely because it is excessive. We then have the judgment of the board that there is equality in the valuation of the property of the county and that there is in fact no excessive valuation of Bullard’s property. Thé trial court, upon a limited inquiry as to values, has given as its opinion that Bullard’s property is valued at fifteen per cent, higher than some other lands in the county; but the law does not give an appeal from the board of equalization to the court, nor does it warrant the court in substituting its opinion of values for that of the officers who are invested by law with the sole authority to determine values. The statute does not contemplate, nor would it be practical to permit, a review and revaluation in the courts of the state at the instance of taxpayers who might complain of overvaluation by assessors. The remedy for irregular or excessive assessments before the board of equalization was deemed by the legislature to be an adequate one, and in the absence of other grounds it is an exclusive remedy.
Reference is made to C. B. & Q. Rld. Co. v. Comm’rs of Atchison Co., 54 Kan. 781, 39 Pac. 1039, as an authority for an award of an injunction. That case, aside from being an extreme one, is easily distinguishable from the one before us. There the assessment was not only irregular and excessive but it was an intentional discrimination against one class of property, under which certain taxpayers were required to pay four times more than their proportion of the taxes. The rule adopted for the assessment there was designed to destroy equality and uniformity between classes of property, one basis being used for the disfavored class and another basis for all other property in the county. The rule making such a gross discrimination could not *358have been adopted or applied in good faith, and hence it furnished a case for equitable relief. There, too, it was found that no effective remedy could be obtained before the board of equalization, and, besides, it was possible to give relief by injunction in that case without affecting the whole tax levy of the county or locking up the revenue necessary to conduct the local government. The facts justifying a resort to a court of equity in that case do not exist in this one, and the findings of fact here did not justify the district court in awarding an injunction.
The judgment is therefore reversed and the cause remanded, with instructions to render judgment for the defendants.